                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE
                               AT GREENEVILLE



 UNITED STATES OF AMERICA                       )
                                                )
 v.                                             )     No. 2:18-CR-151
                                                )
 PAUL WILLIAM BOWMAN                            )


                                      ORDER

       It is hereby ORDERED that a hearing for entry of the defendant’s plea of guilty is

 SCHEDULED for Thursday, August 15, 2019, at 11:00 a.m. in Greeneville.



             IT IS SO ORDERED.

                                                      ENTER:



                                                             s/ Leon Jordan
                                                       United States District Judge




Case 2:18-cr-00151-RLJ-MCLC Document 31 Filed 08/08/19 Page 1 of 1 PageID #: 65
